Citation Nr: 1717177	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran's claims file is currently under the jurisdiction of the Albuquerque, New Mexico RO.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received September 2008.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD, to include bipolar disorder.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In his April 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at a local VA office.  The hearing was scheduled for February 2012, but the Veteran did not attend.  He has not offered good cause for his failure to appear at the hearing or request that such be rescheduled.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2016).

This case was previously remanded by the Board in June 2014 and August 2015.  The case has been returned to the Board for review.
 
 
FINDING OF FACT

The evidence fails to establish a link between the Veteran's acquired psychiatric disorder, to include PTSD, and an event in service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000(VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to service connection for a psychiatric disability, including PTSD.  The letter essentially told the Veteran that he could substantiate the stressor with evidence other than service department records.

The Veteran's service treatment records, VA treatment records, Social Security Administration Records, and identified private medical treatment records were obtained an associated with the claims file.  The Veteran was provided VA examinations in February 2011 and July 2014 and a VA mental health assessment in July 2008.  The February 2011 examination report reflects a discussion with the Veteran regarding his symptoms and medical history, to include social, educational, and occupational histories, contains mental status examination findings, and a discussion of the DSM-IV criteria and associated symptoms.  The examiner noted review of the claims file, examined the Veteran, and determined that the criteria for PTSD were not met.  

The examiner provided reasoning for the opinion.  The July 2014 examination report noted a review of the claims file, included an interview with the Veteran, a discussion of the Veteran's reported in-service stressor and the examiner opined that the Veteran's PTSD pre-existed the Veteran's service.  The examiner further stated that due to inconsistent statements relating to the Veteran's military service it was unclear whether his PTSD was exacerbated by his military service, and that whether his PTSD was aggravated by service could not be resolved without resorting to mere speculation.  While the examiner could not provide an opinion relating to whether the Veteran's service aggravated his PTSD without resorting to speculation, the examiner conducted testing and explained why an opinion could not be provided due to unreliable self-reporting.  See Jones v. Shinseki, 23 Vet. App. 382, 390(2010)(noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  In light of the above, the Board finds that the VA examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted in the Introduction, in August 2015 the Board remanded the Veteran's claim for additional development to include attempting to obtain medical treatment records from VA and non-VA providers and to schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The electronic record contains multiple documents that were sent to the Veteran's last known address and returned to VA as not deliverable, including the August 2015 Board remand, attempts to schedule a VA examination, and requests to identify medical treatment locations.  In January 2016, VA attempted to contact the Veteran via telephone and left a message.  Also in January 2016 VA performed a "CLEAR address search" and confirmed the Veteran's prior addresses based on a number of external sources including credit bureaus.  

The following day, the Veteran was sent the documents regarding scheduling a VA examination and obtaining additional medical records to the address listed as the most recent in the CLEAR address search, as supplied by the Veteran.  VA's duty to assist the Veteran with this claim is not a one-way street.  If the Veteran wants assistance in the development of his case, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64(1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, as reported in the January 2016 report of contact, the Board attempted to contact the Veteran by telephone and ascertain his current address using the CLEAR address search.  Therefore, the Board finds that VA has fulfilled its duty to provide the Veteran with notice of his VA examination and notice to provide additional medical records.  Thus, the RO has substantially complied with the August 2015 Board remand and no further development is needed in this regard.  See Stegall v. West, 11 Vet. App. 268, 271(1998); D'Aries v. Peake, 22 Vet. App. 97, 105(2008) (holding that there must be substantial compliance with the terms of a Board remand).  Accordingly, VA's duty to assist has been met and the Board may proceed with a decision.

As stated above, the Veteran was sent a letter in January 2016 to schedule a VA examination.  However, the Veteran failed to respond to VA's correspondence.  As the Veteran failed to respond to VA's attempts to schedule an examination, the request for a VA examination was cancelled in February 2016.  The Veteran did not provide any reason for his failure to reserve a VA examination.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or(c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, which 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a).  Thus, the Board will proceed with a decision based on the evidence of record.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 
 
Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show:(1) the existence of a present disability;(2) in-service incurrence or aggravation of a disease or injury; and(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);(2) a link, established by medical evidence, between current symptoms and an in-service stressor; and(3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014(such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition(DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272(1999).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011).  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).    

Analysis

The Veteran has a current diagnosis of PTSD.  The Veteran received a VA psychiatric examination in July 2014.  At the July 2014 examination, he was diagnosed as having PTSD as well as an unspecified bipolar disorder.  Therefore, the first element of service connection in general, and PTSD in particular, is satisfied.

Next, the Board must determine whether there is a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor.

Prior to the Veteran's July 2014 VA examination, the Veteran received several other VA examinations and assessments.  In July 2008, the Veteran attended a PTSD assessment group and was individually interviewed in order to receive recommendations and referrals after the assessment.  The examiner opined that the Veteran did not have PTSD since he did not appear to report all of the symptoms required for a full PTSD diagnosis as required from the DSM-IV.  Specifically, the examiner determined the Veteran did not report at least one traumatic event during service that met DSM-IV diagnostic Criterion A for traumatic events.  The examiner further noted that the Veteran had a long and early history of abuse and his symptoms are better explained as bipolar disorder, with symptoms of mania and depression starting at 15-16 years of age.  

At a July 2008 PTSD evaluation group, the Veteran stated that while on bivouac a soldier pointed a rifle at him and that he feared for his life.  The Veteran also stated that during a motivational platoon in basic training he was picked on by the platoon sergeant.  Based on the interview, the examiner stated that due to the Veteran's combination of endorsements it was unclear that he met Criterion A, for a reported traumatic event.   

The Veteran was afforded a VA examination in February 2011.  At the examination the Veteran stated his in-service stressor occurred when a rocket exploded near him during boot camp and several soldiers were injured.  The VA examiner stated the Veteran did not meet the DSM-IV stressor criteria and did not meet the DSM-IV criteria for a diagnosis of PTSD.  As rationale, the examiner stated that the Veteran has provided several different in-service stressors, including that he was near a rocket explosion, he was threatened by another soldier, and that he was severely beaten by another soldier.    

At the July 2014 VA examination, the examiner stated the Veteran's PTSD was due to childhood trauma.  The July 2014 examiner stated that "[a]lthough [the Veteran] alleged PTSD symptoms related to [an] assault during military service, during the present evaluation he acknowledged that he had a chaotic childhood with repeated physical, psychological and sexual abuse and that many of his PTSD symptoms were related to that abuse."  Therefore, the VA examiner concluded the Veteran's PTSD was due to childhood abuse.  The July 2014 examiner referenced the Veteran's statement that he was assaulted during service, but stated "his account of this incident and other PTSD stressors related to military service has varied over time.  Because of the inconsistency in his account it is unclear if his symptoms were exacerbated by events during military service."  The examiner stated that an opinion could not be provided without resort to speculation.

The most recent Board remand sought to afford the Veteran a new examination and opinion.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.

In this case, the service treatment records do not reflect that the Veteran was noted as having any psychiatric disorders, including PTSD, upon examination, acceptance, and enrollment into service.  He is therefore presumed to have been in sound condition as to psychiatric disorders when examined, accepted, and enrolled for service, and the claim is one for service connection rather than for service-connected aggravation.  See 38 U.S.C.A. §§ 1111, 1132.  Accordingly, the burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both pre-existed the Veteran's active service and was not aggravated by the active service.

The only evidence showing that the Veteran's PTSD symptoms pre-existed the Veteran's active service is the VA examiner's opinion.  There are no contemporaneous records of treatment for psychiatric disorders, including PTSD, dated prior to the Veteran's period of active service from January 1975 to December 1975.  Furthermore, the Veteran has indicated that his PTSD is due to in-service events.  As such, the evidence does not clearly and unmistakably show that the Veteran's PTSD pre-existed his active service.  Furthermore, even if there were clear and unmistakable evidence that the PTSD pre-existed his active service, the evidence does not clearly and unmistakably show that the Veteran's PTSD was not aggravated during active service.  Accordingly, the presumption of soundness is not rebutted, and the Veteran's claim must be treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F. 3d 1089(Fed. Cir. 2004).   

As mentioned above the Veteran was provided two VA psychiatric examinations and a VA PTSD assessment.  The July 2008 assessment and February 2011 VA examination determined the Veteran did not have PTSD.  The July 2014 VA examination diagnosed the Veteran with PTSD and an unspecified bipolar disorder.  However, the July 2014 VA examiner did not provide a link between the Veteran's psychiatric disorders and his military service.  The July 2014, opinion weighs neither for, nor against, the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Notwithstanding the Veteran's statements relating his PTSD to his period of active service, the Board notes that 3.304(f) specifically indicates that the nexus must be established by medical evidence.  It would also require medical expertise to attribute the bipolar disorder reported many years after service to events in service.  Overall, the weight of the evidence is against a finding that the current psychiatric disabilities, to include PTSD, were caused or aggravated by his period of active service because there is no established medical link between the Veteran's current symptoms and an in-service stressor.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


